Case 2:17-cv-04140-DWL Document 182-4 Filed 07/26/19 Page 1 of 3




                 EXHIBIT D
     Case 2:17-cv-04140-DWL Document 182-4 Filed 07/26/19 Page 2 of 3




                  IN THE UNITED STATES DISTRICT COURT
                        FORTHED~TRICTOFARIWNA

                           Case No.: 2:17-CV-04140-DWL

                   RESPONSE TO SUBPOENA DUCES TECUM

1.   Documents sufficient to show all transfers of funds or payments- whether in cash
     or otherwise, and whether characterized as income, a gift, a loan, or otherwise--
     from You to Wyo Tech or Inductance.

Danzik Applied Sciences, LLC ("DAS") has no documents responsive to this request
beyond those that have already been produced to CWT and its attorneys as part of
Elizabeth Danzik's Response on April 10, 2017, to Plaintiffs' First Requests for
Production in CWT, et al v. Elizabeth Danzik, et al., Arizona District Court Case No.
2:26-cv-00607, or which were obtained by CWT in response to its subpoena on Wells
Fargo Bank in late 2017.

2.    Documents sufficient to show all transfers of funds or payments- whether in cash
      or otherwise, and whether characterized as income, a gift, a loan, or otherwise-to
      You or on Your behalf from Wyo Tech or Inductance.

DAS bas no documents responsive to this request beyond those that have already been
produced to CWT and its attorneys as part of Elizabeth Danzik's Response on April
1O, 2017, to Plaintiffs' First Requests for Production in CWT, et al v. Elizabeth Danzik,
et al., Arizona District Court Case No. 2:26-cv-00607, or which were obtained by
CWT in response to its subpoena on Wells Fargo Bank in late 2017.

3.    All documents concerning the transfer of any of Your assets or liabilities-
       regardless of whether for consideration- to Wyo Tech or Inductance.

DAS has no documents responsive to this request beyond those that have already
been produced to CWT and its attorneys as part of Elizabeth Danzik's Response on
April 10, 2017, to Plaintiffs' First Requests for Production in CWT, et al v. Elizabeth
Danzik, et al., Arizona District Court Case No. 2:26-cv-00607, or which were
obtained by CWT in response to its subpoena on Wells Fargo Bank in late 2017••

4.     All documents concerning reimbursement requests made by You to Wyo Tech or
       Inductance.

DAS has no documents responsive to this request.
     Case 2:17-cv-04140-DWL Document 182-4 Filed 07/26/19 Page 3 of 3




5.    All receipts provided by You to Wyo Tech or Inductance.

DAS has no documents responsive to this request beyond those that have already
been produced to CWT and its attorneys as part of Elizabeth Danzik's Response on
April 10, 2017, to Plaintiffs' First Requests for Production in CWT, et al v. Elizabeth
Danzik, et al., Arizona District Court Case No. 2:26-cv-00607, or which were obtained
by CWT in response to its subpoena on Wells Fargo Bank in late 2017.

6.    Documents sufficient to show all work that You performed for, or all items you
      bought or services You paid for on behalf of, Wyo Tech or Inductance..

DAS has no documents responsive to this request beyond those that have already
been produced to CWT and its attorneys as part of Elizabeth Danzik's Response on
April 10, 2017, to Plaintiffs' First Requests for Production in CWT, et al v. Elizabeth
Danzik, et al., Arizona District Court Case No. 2:26-cv-00607, or which were
obtained by CWT in response to its subpoena on Wells Fargo Bank in late 2017..

7.    All communications between You, on the one hand, and William J. Hinz, on the
      other hand, concerning Wyo Tech or Inductance.

DAS has no documents responsive to this request.

8.    Your members.

Elizabeth Danzik, sole member.

9.     Your operation, including the Persons that control You and Your beneficial
       owners.

DAS ceased operations in the late summer or 2017 and therefore has no documents
responsive to this request.

I avow under penalty of perjury that the foregoing responses are true and correct to the
best of my knowledge.

Dated: July 10, 2019

                                          Danzik Applied Sciences, LLC
